                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 3/19/20
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


REBECCA MCKINNON, CLAIRE LARBEY,
DANIEL PARKE, IRENE CARIAS,
JAKE RABOY, JAMES MCGUINNES,
NICOLA PORTER-SMITH, and
JOHN LITTLE, on behalf of themselves and                 Case No.: 20-cv-01892-GHW
all others similarly situated,

                      Plaintiffs,

               v.

TOUGH MUDDER INCORPORATED and
TOUGH MUDDER EVENT PRODUCTION
INCORPORATED,

                      Defendants.


                                            ORDER


       WHEREAS, this proceeding was removed to this Court from the Supreme Court of the

State of New York, County of New York pursuant to 28 U.S.C. §§ 1334 and 1452(a), and Fed.

R. Bankr. P. Rule 9027; and

       WHEREAS, the Debtors’ deadline to move, answer or otherwise plead in

response to the Complaint in this action is March 23, 2020; and

       WHEREAS, counsel for the parties have advised the Court that they have agreed to a

further extension of the Debtors’ time to move, answer or otherwise plead in response to the

Complaint through and including April 22, 2020, and to a consensual transfer of this action to the

United States District Court for the District of Delaware for automatic referral to the United

States Bankruptcy Court for the District of Delaware where defendants’ bankruptcy cases under

chapter 11 of the United States Code are pending;
         NOW, THEREFORE, IT IS HEREBY ORDERED this 19 day of March, 2020, that

the Debtors’ deadline to move, answer or otherwise plead in response to the Complaint in this

action is hereby extend through and including April 22, 2020, and this case is transferred to the

Delaware District Court for automatic referral to the Delaware Bankruptcy Court.

         The Clerk of Court is directed to transfer this case to the District of Delaware without

delay.



SO ORDERED.
Dated: March 19, 2020                                GREGORY H. WOODS
New York, New York                                   UNITED STATES DISTRICT JUDGE




                                               -2-
